Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. 2017/0299902 A1, hereinafter refer to Yu).
Regarding Claims 1 and 14: Yu discloses a photodetector (see Yu, Fig.12A as shown below, Figs.19a-19f, ¶ [0001], and ¶ [0036]) comprising: 

    PNG
    media_image1.png
    477
    716
    media_image1.png
    Greyscale

a Si layer (SOI) that is composed of a lateral pin junction structure (p-type doped layer, n-type doped layer, and optically active material which is an intrinsic semiconductor layer that interposed between P-layer and n-type layer form a PIN junction) (Note: the substrate is a SOI substrate. the PIN junction structure is formed on the upper silicon layer by doping the left and the right side by p-type and n-type dopant and while leaving the middle part undoped) (see Yu, Fig.12A as shown above, Figs.19a-19f, ¶ [0052]- ¶ [0055], ¶ [0253], ¶ [0293]- ¶ [0299], and ¶ [0366]); and,
a light absorbing layer (401/waveguide of optically active material (for example, SiGe)) that is stacked on the lateral pin junction structure (P-layer, n-type layer, and a portion of layer 1204 that interposed between P-layer and n-type layer) (see Yu, Fig.12A as shown above, Fig.2, Figs.19a-19f, ¶ [0217], and ¶ [0228]- ¶ [0229]),
wherein: at least part of an upper part of the light absorbing layer (401) is doped to exhibit a first conductivity type (n-type) (see Yu, Fig.12A as shown above), 
an i region (the undoped portion of layer 1204 that interposed between P-layer and n-type layer) in the lateral pin junction structure (P-layer, n-type layer, and a portion of layer 1204 that interposed between P-layer and n-type layer) is arranged in a position that is offset, from a center of the light absorbing layer (401) in a lateral direction, in a direction toward a region of the first conductivity type (n-type) in the lateral pin junction structure (P-layer, n-type layer, and a portion of layer 1204 that interposed between P-layer and n-type layer) (see Yu, Fig.12A as shown above),
at least part of a side wall of the light absorbing layer (401) is doped to exhibit the first conductivity type (n-type), for making the at least part of the upper part of the light absorbing layer (401) to be electrically connected to the region of the first conductivity type (n-type) in the lateral pin junction structure (P-layer, n-type layer, and a portion of layer 1204 that interposed between P-layer and n-type layer) (see Yu, Fig.12A as shown above) (as claimed in claim 1);
wherein the Si layer (SOI/1204/1901) is formed on a buried oxide film layer (1902) stacked on a Si substrate (1903) (see Yu, Fig.12A as shown above, Figs.19a-19f, ¶ [0052]- ¶ [0055], ¶ [0293]- ¶ [0299], and ¶ [0366]) (as claimed in claim 14). 
Regarding Claim 3: Yu discloses a photodetector as set forth in claim 1 as above. Yu further teaches wherein characterized in that it comprises metal electrodes (1212/213) that are electrically connected to a region, that has been high- concentration-doped to exhibit the first conductivity type (N++ doped), in the Si layer 1204/SOI) and a region, that has been high-concentration-doped to exhibit a second conductivity type (P++ doped), in the Si layer (1204/SOI), respectively (see Yu, Fig.12A as shown above).  
Regarding Claim 4: Yu discloses a photodetector as set forth in claim 1 as above. Yu further teaches wherein characterized in that the light absorbing layer (401) has a layered structure comprising a GeSi layer (401/201, note: the upper n-doped region and the side wall n-doped region of GeSi layer 401 also considered as a GeSi layer since upper n-doped region and the side wall n-doped region formed by implanting n-type dopant into GeSi layer 401. note: In figs.18k-18m demonstrates a method of forming a upper p-doped region and the side wall p-doped region on GeSi layer 401; however, ordinary skill in the art recognize that to apply the same processing conditions of Figs.18k-18m to form upper n-doped region and the side wall n-doped region on GeSi layer 401) and a Si cap layer (214) (see Yu, Fig.12A as shown above, Fig.2, ¶ [0217], and ¶ [0223]).  
Regarding Claim 5: Yu discloses a photodetector as set forth in claim 1 as above. Yu further teaches wherein characterized in that at least part of the light absorbing layer (401) is buried in the Si layer (SOI/1204) (see Yu, Fig.12A as shown above).  
Regarding Claim 6: Yu discloses a photodetector as set forth in claim 1 as above. Yu further teaches wherein characterized in that, in an interface between the light absorbing layer (401) and the lateral pin junction structure (P-layer, n-type layer, and a portion of layer 1204 that interposed between P-layer and n-type layer), the light absorbing layer (401) is doped to exhibit the first conductivity type or the second note: upper n-doped region and the side wall n-doped region formed by implanting n-type dopant into GeSi layer 401. note: In figs.18k-18m demonstrates a method of forming a upper p-doped region and the side wall p-doped region on GeSi layer 401; however, ordinary skill in the art recognize that to apply the same processing conditions of Figs.18k-18m to form upper n-doped region and the side wall n-doped region on GeSi layer 401) and a Si cap layer (214) (see Yu, Fig.12A as shown above, Fig.2, and Figs.18k-18m).
Regarding Claim 7: Yu discloses a photodetector as set forth in claim 1 as above. Yu further teaches wherein characterized in that the lateral pin junction structure (P-layer, n-type layer, and a portion of layer 1204 that interposed between P-layer and n-type layer) comprises at least one pin junction (see Yu, Fig.12A as shown above).  
Regarding Claim 8: Yu discloses a photodetector as set forth in claim 1 as above. Yu further teaches wherein characterized in that the light absorbing layer (401/201) comprises a compound semiconductor (SiGe) (see Yu, Fig.12A as shown above, Fig.2, Figs.19a-19f, ¶ [0217], and ¶ [0233]).
Regarding Claim 9: Yu discloses a photodetector as set forth in claim 1 as above. Yu further teaches wherein characterized in that the light absorbing layer (401) is optically coupled to an optical waveguide constructed by use of the Si layer (note: a P-layer, an n-type layer, and a portion of layer 1204 that interposed between P-layer and n-type layer which forms a pin junction structure equivalent to the claimed limitation of “an optical waveguide constructed by use of the Si layer”), 
Regarding Claim 10: Yu discloses a photodetector as set forth in claim 1 as above. Yu further teaches wherein characterized in that the photodetector receives an optical signal directed toward the light absorbing layer (401) from up above or down below the light absorbing layer (401) (Note: the claimed and prior art products are identical or substantially identical in structure; therefore, the claimed functional limitation is an obvious characteristics of the Yu prior art) (see Yu, Fig.12A as shown above).
Regarding Claim 11: Yu discloses a photodetector as set forth in claim 1 as above. Yu further teaches wherein characterized in that the light absorbing layer (401) has a thickness that has been set for improving a light absorption rate by optical resonance effect (Note: the claimed and prior art products are identical or substantially identical in structure; therefore, the claimed functional limitation is an obvious characteristics of the Yu prior art) (see Yu, Fig.12A as shown above).  
Regarding Claim 12: Yu discloses a photodetector as set forth in claim 1 as above. Yu further teaches wherein the lateral pin junction structure (a P-layer, an n-type layer, and a portion of layer 1204 that interposed between P-layer and n-type layer) and the light absorbing layer (401) form a rib-shaped waveguide structure (see Yu, Fig.12A as shown above). 
Regarding Claim 13: Yu discloses a photodetector as set forth in claim 1 as above. Yu further teaches wherein the first conductivity type is a p type or an n type (see Yu, Fig.12A as shown above).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BITEW A DINKE/Primary Examiner, Art Unit 2896